DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  	Authorization for this examiner's amendment was given in a telephone interview with Ms. LaShanya R. Nash, of registration number 73,336, on December 1, 2021. During the telephone interview, Ms. Nash has agreed and authorized the examiner to amend claim 17; and cancel claim 18

CLAIMS

3.	Replace following Claim: 
Claim 17. (Currently Amended) A non-transitory, computer readable medium storing instructions which, when executed by a processor, cause a computer to perform a method, the method comprising:
selecting a list of servers in a computer network to perform behavioural profiling, wherein each server from the list of servers is associated with a domain name, wherein the list of servers comprises domain name entries, 
determining a popularity value for each server from the list of servers, the popularity value for each server comprising a measured value based on measuring a connectivity for each server in a network graph and measuring a frequency of appearance of a domain name for each server from the list of servers in a log of multiple transactions in the computer network and wherein the list of servers is prioritized according to the  popularity value for each server;
updating the list of servers based at least in part on a popularity threshold;

establishing a hierarchy along one of: the subnetworks or the subdomains based at least in part on the domain name entries in the list of servers;
updating the popularity value for a server associated with a resolved network address in one of: the subnetworks or the subdomains, wherein the resolved network address is mapped into the domain name for the server and is accessed by a client device in the computer network; and
updating the hierarchy along one of: the subnetworks or the subdomains based at least in part on the popularity value. 

4.	Cancel following Claim:
Claim 18: canceled.

Allowable Subject Matter

5.	Claims 1, 4-12, 14-17, and 20 are allowed.

Examiner’s statement of reason of allowance

 6.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for selecting a list of servers to perform behavioral profiling where the selecting is based on the popularity values of the servers. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for selecting a list of servers to perform behavioral profiling where the selecting is based on the popularity values of the servers, in the manner and combinations recited in independent claims 1, 11, and 17, and having the uniquely distinct features of:
                      “determining a popularity value for each server from the list of servers, wherein the popularity value for each server comprises a measured value based on measuring a connectivity for each server in a network graph and measuring a frequency of appearance of a domain name for each server from the list of servers in a log of multiple transactions in the computer network, and wherein the list of servers is prioritized according to the popularity value for each server;”.
           Claims 4-10, 12, 14-16, and 20 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Giura et al. (U.S. 2019/0312796 A1) disclose enterprise server behavior profiling; Teal (U.S. 2019/0081983 A1) discloses secure firewall configuration.  The cited prior art does not teach or suggest, alone or in combination,
                      “determining a popularity value for each server from the list of servers, wherein the popularity value for each server comprises a measured value based on measuring a connectivity for each server in a network graph and measuring a frequency of appearance of a domain name for each server from the list of servers in a log of multiple transactions in the computer network, and wherein the list of servers is prioritized according to the popularity value for each server;”, in combination with the other claimed limitations.

Conclusion

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peiliang Pan/
Examiner, Art Unit 2492



/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492